               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

CLAY E. RUSSELL,

                      Plaintiff,
                                                    Case No. 18-CV-1759-JPS
v.

J. SANTOS and J. CRAINEY,
                                                                     ORDER
                      Defendants.


       The Court ordered the U.S. Marshal to serve Defendants on

November 20, 2018. (Docket #6). On January 28, 2019, Defendant J. Santos

(“Santos”) entered his appearance in this case through counsel and

answered Plaintiff’s complaint. (Docket #9, #10, and #11). Three days prior,

Plaintiff had filed a two-part motion. (Docket #8). First, Plaintiff states that

he has learned that the correct name of Defendant J. Crainey (“Crainey”) is

actually Joseph Kroening. He asks that the Court “update the record.” Id.

Second, Plaintiff requests that the Court enter default against Defendants

because they have failed to answer his complaint. Id.

       The Court will deny both requests. As to the first, it is Plaintiff who

must “update the record” by filing an amended complaint naming the

proper defendant(s). For Plaintiff’s benefit, the Court notes that an

amended complaint supersedes the prior complaint and must be complete

in itself without reference to the original complaint. See Duda v. Bd. of Educ.

of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir. 1998).

In Duda, the Court of Appeals emphasized that in such instances, the “prior

pleading is in effect withdrawn as to all matters not restated in the amended

pleading[.]” Id. at 1057 (citation omitted). As to the second request, neither
defendant is in default. Santos has answered the complaint, and there is no

evidence that the U.S. Marshal has served “Crainey.” This makes sense, of

course, because “Crainey” is not the defendant’s correct name. If Plaintiff

files an amended complaint stating the correct name for Kroening, the

Court will order service upon him. The Court will further require Plaintiff

to file an amended complaint within twenty-one (21) days. If he does not,

this action will proceed against Santos alone.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for default and to amend

(Docket #8) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that Plaintiff must file an amended

complaint in accordance with the terms of this Order within twenty-one

(21) days.

       Dated at Milwaukee, Wisconsin, this 6th day of February, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
